  Case 18-90143        Doc 62     Filed 08/24/20 Entered 08/24/20 11:58:14               Desc Main
                                    Document     Page 1 of 1




  IT IS SO ORDERED.

  SIGNED THIS: August 24, 2020



                             _______________________________
                             Mary P. Gorman
                             United States Bankruptcy Judge
 ___________________________________________________________



                                   U.S. BANKRUPTCY COURT
                                     Central District of Illinois

 In re:      David Francis Hemminger                                          Case No.     18-90143
             Judith Lynn Hemminger

 Debtor

                                  ORDER VACATING ORDER

        The Court having reconsidered the entry of order withdrawing as counsel and having found
that the order was entered in error and should be vacated,

      IT IS THEREFORE ORDERED that the withdrawing as counsel for the debtors, entered
on August 21, 2020, is hereby VACATED.



 Go to www.ilcb.uscourts.gov for information regarding this court’s mandatory electronic filing policy.

                                                 ###
